Title: From George Washington to Howell Lewis, 3 November 1793
From: Washington, George
To: Lewis, Howell


          
            Dear Howell,
            German Town [Pa.] Novr 3d 1793.
          
          The short time I was with you, and the hurry into which I was thrown by the pressure of
            many matters, public & private, prevented my mentioning many things wch ought to
            have been communicated to you before I left home; but I shall do it by letter as they
            may happen to occur to me.
          I have already told you, that the Corn is to be gathered without loss of time as soon
            as circumstances will permit. When this is done, let all that is intended for the uses
            of the respective Plantations be put into Corn houses by itself; and the overplus into
            other Houses. As there is but one Corn house at Muddy hole, Davy must put all that grows
            at that place into it—I hope the quantity will exceed 150 Barrels; but if it should fall
            short of it, that quantity must be made up from the field he tended at Dogue Run. after which, the residue of that field of his, may be lofted along with
            McKoys Corn. Let McKoy put 180 Barrels into one of his Corn houses for the use of the
            Farm, & the residue in the other. Crow may put 250 Barrls in one house, and the
            residue in another; And Stuart may do the same—that is—put 250 barrls in one house, and
            all that remains in the other. Tell all of them that I
            exhort them most earnestly to be extremely careful of the Corn. I know this article will
            fall short of my demands for it; & I know not where it is to be bought, or where to
            find money if I did. Unless you can buy Oats, the horses at the Mansion house must be
            fed with Corn & Bran, & that sparingly, except the five horses which are to come
            this way with your Aunt. Have an eye that Martin does not neglect them; nor spare the
            Curry comb. He wants looking after. The Corn with which these five horses are fed should
            be ground into small homony, & if Bran was mixed with it, it would be none the
            worse, & would go farther. The Horses on the different Farms, tell the Overseers,
            must be kept in good heart (notwithstanding the sparing use of the Corn) as they will
            have a great deal of heavy plowing to do this Fall & Winter; which, not being sure I
            fully explained to all of them, I herewith enclose a list; with which you will furnish
            each of them that is with so much as relates to his own business.
          As a house will be built for Crow at the place marked out (not far from the Barn) the
            Corn house near to the one in wch he now lives, ought to be removed to the Barn, &
            set in uniformity with the other, before the Corn is lofted (if it can be done
            conveniently) and as there is no Spring near to the house which is to be built for Crow,
            a Well should be dug in the Barn lane, opposite to the centre of that house, &
            exactly half way between the same and those which will be opposite to it for the Negros.
            My ideas on this head have been explained to Thos Green, as to the spot. This Well need
            be no larger in the diameter than is sufficient to contain a Pump, which it must
            receive; & the size proper for this you must enquire into. I should think Thomas
            Davis & Nuclus must have ingenuity enough to sink this Well as I hope & expect
            it will be very shallow after they have laid the foundation (with Brick) for the
            Overseers house; but if they have any doubts themselves of their sufficiency, employ the
            Well digger in Alexandria, who sunk the Well at the Mansion house lately; & if it is
            to be done by him, let it be undertaken immediately —For Water found at this season of the year, & especially after
            so parching a drought, may be depended upon. This is a good reason for its being done
            soon, by whomsoever it is undertaken.
          I directed the Miller to put up 6 Hogs for forward Bacon, & to call upon McKoy for
            Corn to feed them. I always forgot to tell the latter to send it, & possibly it has
            been neglected. enquire into, & see that it is done.
          As I am almost certain I shall want feed next year, both for man & beast, more than
            I have made this; and as a good deal of my Wheat (unless it surprisingly alters from the
            Rain which has lately fallen here, & I hope with you) tell Mr Stuart & Mr Crow
            (whose Wheat I think was worst) that if they could sow a part of that which is most
            missing with Rye, if to be had, it will be a pleasing thing to me. I mean such parts of
            the fields only as are not likely to produce Wheat next year with any prospect of
            success—It is not too late to sow Rye, & the Straw will be useful for thatching
            sheds, for the Cover of my Cattle; which I should wish to do before the winter, next
            after this which is now approaching, sets in.
          If you cannot get Oats, about ten bushels of old Corn ought to be reserved for feeding
            the horses with, which are to come this way some days before they set out otherwise
            travelling them after being fed upon new corn may be the loss of some of them on the
            road, besides the detention it would necessarily occasion to your Aunt.
          Just before I left home I discovered that the Carters & Waggoner, in order to get
            their horses easily of mornings, turned them into the Clover lot by the quarter. forbid
            this absolutely. They have injured it considerably already, by eating it so bear as for
            the frosts to kill the roots, but will ruin it entirely if they are suffered to continue
            this practice any longer.
          When the Potatoes are taken up, tell Butlar to have the tussicks of course grass or
            Broom, & large Weeds (which I noticed in the lower part of that lot) taken up also;
            that the ground, when sown next Spring, may be in better condition for the Oats &
            clover which is to be put in it.
          Whenever the weather appears to be settled, and the morning promises a good day, get
            Peter & Martin, or Charles (for I know not what he does) and take every thing out of
            the Store that requires to be aired—cleaned from Mould, and the other injuries they are sustaining—and when thoroughly cleaned and dried, returned
            & put away again together with the other things in that place; with that regularity
            and order that whatever is wanted from thence may be seen & got at without
            difficulty. When this is done, take an exact inventory of the whole (even to minute
            things) and send it to me. that I may know what is there. The Valeses (that is things
            like Portmanteaus) which contain my marquie & other things, ought all to be opened,
            wiped clean, and dried. The Trunks, belonging to my camp equipage should be served the
            same way, (the Keys you will find in my writing table). and in short every thing rescued
            from the disorder and injury which they seemed to be undergoing. The Nails where they
            are not in whole Casks shd be counted (which is soon done by counting 125 & putting
            the same weight of nails in the other scale & keep doubling of them until you get
            1000 in a scale; after which you will soon ascertain the whole number of thousands in
            the Cask[)]. I sent, (not a great while ago) a considerable quantity of Paint from
            Philadelphia to Mount Vernon; but do not recollect to have seen any in the store.
            enquire for this, and let it be put there for safety (if it can be stowed there
            conveniently) or kept under a lock the key of which is in the box; for unless this is
            done there will be a flemish account of it when it is wanted for use.
          Before I left home I directed old Jack to clean the Seed loft over the green house
            thoroughly, that the several Bins might be in order for the reception of Oats or other
            Grain, in quantities, which might be placed there for Spring seeding. To put the Casks
            which had Timothy & orchard grass seeds by themselves, so as to be known—and all the
            empty Casks by themselves, & as much out of the way as they could be. See that this
            is done, & tell Butler it is my wish as soon as his Potatoes are up, & secured
            in the manner already mentioned to you; I desire he will immediately thresh out all the
            Oats at the Mansion—on the Barn floor if it can be spared by the work people—measure
            & put them in the Seed loft above mentioned, & inform me of the quantity. Those
            in the Corn loft, if any remains after the others are threshed, might be threshed also;
            as I want all I have for seed; being of a good kind. The Straw after the Oats are taken
            from them, may be still cut for the Work horses as usual, but Bran or chopped Corn must
            be mixed therewith, to give the more nourishment to them.
          
          As the Corn house at Crows is of framed work, & not heavy, while empty, it may be
            removed on Rollers; and as Mr Stuart pretends to be well acquainted with the manner of
            doing this work having been frequently engaged therein, consult him, as well as Green on
            this business—Stuart says there is a gum tree on the Farm he is at, that will make
            excellent rollers—Let these be got from thence & well made, that they may serve for
            other purposes hereafter. It will naturally occur to you that this work (if done at all
            this season) ought not to be delayed until the ground gets soft, for that would encrease
            the labour four fold, if not render it impracticable at all. And speaking of this I will
            mention a proverb to you which you will find worthy of attention all the days of your
            life; under any circumstances, or in any situation you may happen to be placed; and that
            is, to put nothing off ’till the morrow, that you can do to day. The habit of postponing
            things, is among the worst in the world—doing things in season is always beneficial—but
            out of season, it frequently happens that so far from being beneficial, that oftentimes,
            it proves a real injury. It was one of the sayings of the wise man you know, that there
            is a season for all things, and nothing is more true; apply it to any Occurrence or
            transaction in life. I am Your sincere frie⟨n⟩d and Affectionate Uncle
          
            Go: Washington
          
          
            P.S. If you could get a fair rope for the Well by the Quarter it would be desireable.
              I directed Peter two or three times to make enquiry for one at the Rope Makers in
              Alexa., but I do not know the result of it.
            As your Aunt may wish to see my letters to you, always show them to her. Yrs as
              above
          
          
            G.W.
          
        